1    KILPATRICK TOWNSEND & STOCKTON LLP
     RAYMOND O. AGHAIAN (State Bar No. 218294)
2    RAghaian@kilpatricktownsend.com
     9720 Wilshire Blvd PH
3    Beverly Hills, CA 90212-2018
     Telephone: 310-248-3830
4    Facsimile: 310-860-0363

5    Attorneys for Defendants
     PATRIOT NATIONAL, INC.,
6    PATRIOT RISK SERVICES, INC. AND
     PATRIOT CLAIM SERVICES, INC.
7

8
                                   UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11
12
     TAMMY LYNN LOGAN,                                    No. 2:16-cv-01407-MCE-CKD
13
                     Plaintiff,                           ORDER GRANTING DEFENDANTS’
14                                                        MOTION TO DISMISS WITH
             v.                                           PREJUDICE
15
     PATRIOT NATIONAL, INC., PATRIOT                      Date:      November 14, 2019 at 2:00 p.m.
16   RISK SERVICES, INC., PATRIOT CLAIM                   Ctrm.:     7
     SERVICES, INC. AND PATRIOT RISK                      Judge:     Hon. Morrison C. England, Jr.
17   MANAGEMENT, INC.,
                                                          Complaint Filed:       April 22, 2016
18                   Defendants.

19

20
21           This matter having come before the Court upon the unopposed Motion (ECF No. 50) of the
22   Defendants Patriot National, Inc., Patriot Risk Services, Inc., and Patriot Claim Services, Inc. to
23
     dismiss this action with prejudice, and the Court having reviewed said Motion and the declaration
24
     of Raymond O. Aghaian in support thereof, and good cause appearing,
25
     ////
26
27   ////

28   ////
     ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
     CASE NO. 16-CV-1407-MCE-CKD

     US2008 16017432 1
1            Defendants’ Motion to Dismiss (ECF No. 50) is hereby granted. This action is hereby
2    dismissed, with prejudice. The matter having now been concluded in its entirety, the Clerk of
3
     Court is directed to close the file.
4
             IT IS SO ORDERED.
5
     Dated: February 4, 2020
6
7

8
9
10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
     ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
     CASE NO. 16-CV-1407-MCE-CKD

     US2008 16017432 1
